              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   Case No. 19-CR-236-2-JPS
v.

RICHARD TOLBERT,
                                                                   ORDER
                     Defendant.


      On February 11, 2020, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Counts Two, Four, Five, Eight,

and Nine of the Indictment. (Docket #25). The parties appeared before

Magistrate Judge William E. Duffin on March 3, 2020 to conduct a plea

colloquy pursuant to Federal Rule of Criminal Procedure 11. (Docket #28).

Defendant entered a plea of guilty as to Counts Two, Four, Five, Eight, and

Nine of the Indictment. Id. After cautioning and examining Defendant

under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Judge Duffin determined that the guilty plea was knowing and

voluntary, and that the offenses charged were supported by an

independent factual basis containing each of the essential elements of the

offenses. (Docket #28 and #29).

      Thereafter,   Magistrate    Judge   Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #29). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure
59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court    has    considered       Magistrate   Judge    Duffin’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #29) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
